DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending in the application and being examined herein.

	
Claim Objections
Claims 4, 6, 11, 12, 15, and 17 are objected to because of the following informalities:  the term “the electrophoresis gel cassette” in claims 4, 6, 11, 12, 15, and 17 should be amended to --the assembled electrophoresis gel cassette-- for consistency with claim 1, which recites “an assemble electrophoresis gel cassette.”  Appropriate correction is required.

Applicant is reminded a series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: sealing element for sealing the smooth peripheral surface of the bottom sides of the electrophoresis gel cassette in claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4, 5, 8, 11, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the bottom sides of the electrophoresis gel cassette" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 from which claim 4 depends previously recites “a bottom side of an assembled electrophoresis gel cassette” in line 1.  
Claim 5 is rejected for being dependent on claim 4.
Claim 5 contains the trademark/trade name VASELINE.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe sealing element and, accordingly, the identification/description is indefinite.

Claim 8 recites the limitation "the first surfaces of the first plate and the second plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests instead reciting “the first surface of the first plate and the first surface of the second plate.”
The term "appropriate" in claims 11 and 12 is a relative term which renders the claim indefinite. Thus, the term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 11 recites “wherein the electrophoresis gel cassette further comprises at least one protrusion which is disposed at an appropriate position on a bottom portion of the first surface of the first plate or the second surface of second plate for connecting the first plate and the second plate so as to maintain the electrophoresis gel accommodating space.” Claim 12 recites “wherein the electrophoresis gel cassette further comprises at least one protrusion which is disposed at an appropriate position on a top portion of the first surface of the first plate or the second surface of second plate for connecting the first plate and the second plate so as to maintain the electrophoresis gel accommodating space.”  The instant specification at para. [0034] discloses “[t]he appropriate position of the said plurality of bottom protrusions 70 was a position at which an electrophoresis sample did not flow through during an electrophoresis processing and at para. [0036] discloses “[t]he appropriate position of the said plurality of top protrusions 80 was a position at which an electrophoresis sample did not flow through during an electrophoresis processing.”  However, this is not sufficient to define 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation).

Regarding claim 1, Koji teaches a method (a method of manufacturing an electrophoretic medium cassette, paras. [0001], [0018]) comprising a cutting step (electrophoretic medium cassettes 1 a to 1 d which are actually used by cutting the electrophoretic medium cassette 1 at the cutting section 9 as shown in FIG. 3, para. [0019]) for cutting off an overlapping part (overlap of insulating substrates 2 and 3 as shown in Figs. 2 and 3) of a bottom portion (edge of insulating substrate 3 is a bottom portion, Figs. 2 and 3) of the assembled electrophoresis gel cassette (chip 1).
Koji teaches by cutting the electrophoretic medium cassette 1 at the cutting section 9 as shown in FIG. 3 and that the method of cutting may be any method that does not damage an insulating substrate or a separation medium, and may be a laser cutting method (para. [0019]) and therefore, meets the limitation for forming a smooth peripheral surface of a bottom side of an assembled electrophoresis gel cassette with no surface discontinuities. 

Regarding claim 2, Koji teaches the limitations of instant claim 1. Koji teaches the assembled electrophoresis gel cassette comprises 
a first plate (plate 2, Figs. 2, 3 and 6), 
a second plate (plate 3, Figs. 2, 3 and 6), and 
a plurality of spacers (cutting section 9 as spacer, Figs. 3 and 6, para. [0023]), 
wherein the first plate and the second plate respectively comprises a top side, a bottom side, a left side, a right side, a first surface and a second surface (Figs. 2 and 3 showing first surfaces of first base member and second base member face one another),
the second plate is substantially parallel to the first plate so that the first surface of the first plate and the first surface of the second plate are parallel to each other (Figs. 2 and 3 showing first surfaces of first plate and second face one another), and 
(Figs. 3 and 6, cutting section 9 shown on a left portion and right portion of the first and second base members), and the first plate, the second plate, and the plurality of spacers are assembled together to form a gel accommodating space (the cutting portion 9 becomes a spacer, so that an optimum cavity can be maintained, Fig. 6, para. [0023], gels 4 and 5 are between base members 2 and 3, Figs. 2 and 3).

Regarding claim 3, Modified Koji teaches the limitations of instant claim 2. Koji teaches the first plate, the second plate, and the plurality of spacers are assembled by bonding the first plate, the second plate, and the plurality of spacers (a side sealing material 11 is mounted on a side surface of an electrophoretic medium cassette 1, a lower end sealing material 12 is mounted on a lower end opening 7, and an opening sealing material 13 is mounted on an opening 8, para. [0016]).

Regarding claim 6, Koji teaches the limitations of instant claim 1. Koji teaches the overlapping part of the bottom portion of the electrophoresis gel cassette is cut off by a laser knife (laser cutting method, para. [0019]).

Regarding claim 7, Koji teaches the limitations of instant claim 2. Koji teaches the first plate, the second plate, and the plurality of spacers are assembled after aligning the second plate substantially parallel to the first plate (a first insulating base member 2 and a 2 insulating base member 3 which are opposed to each other with a rectangular parallelepiped gap therebetween, and a separation medium (gel) such as a polyacrylamide gel is filled between the 2 insulating base members 2 and 3, para. [0013], the cutting portion 9 becomes a spacer, so that an optimum cavity can be maintained, para. [0023]).

Regarding claim 8, Koji teaches the limitations of instant claim 2. Koji teaches the plurality of spacers are disposed on a left portion and a right portion of the first surfaces of the first plate and the second plate (Figs. 3 and 6, cutting section 9 shown on a left portion and right portion of the first and second base members).

Regarding claim 9, Koji teaches the limitations of instant claim 2. Koji teaches the plurality of spacers are integrally formed with the first plate or the second plate (as shown in Fig. 6, spacer 9 is integrally formed with plate 2).

Regarding claim 16, Modified teaches the limitations of instant claim 2. Koji teaches the first plate and the second plate are made from glass (glass, para. [0014]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Moi et al. (US 5,938,906). 

Regarding claims 4 and 5, Koji teaches the limitations of instant claim 1. Koji teaches instead of use of spacer 9, a member which protects the cut surface after cutting may be provided separately (para. [0023]) but fails to teach a step of providing a 
Moi teaches a gel electrophoresis casting cassette for horizontal gel electrophoresis (abstract) wherein the cassette further comprises locking means for preventing substantial sliding or lifting between the floor and the top (col. 1, ln. 66- col. 2, ln. 1) such as tape, wrapped around the edge of the assembled cassette (col. 4, lns. 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the member of Koji to be a tape as taught Moi because tape would prevent sliding or lifting before the floor and the top. 
The teachings of Modified Koji would meet the limitation of providing a sealing element for sealing the smooth peripheral surface of the bottom sides of the electrophoresis gel cassette to prevent from a leakage of a liquid matrix of gel since the tape of Moi would prevent leakage of a liquid matrix of a gel by sealing the edges of the cassette. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Lugojan (US 5,543,023).

Regarding claim 10, Modified Koji teaches the limitations of instant claim 3. Koji teaches sealing material (para. [0016]) but fails to teach the first plate, the second plate, and the plurality of spacers are bonded by using an adhesive or ultrasonic oscillation.
Lugojan teaches a gel electrophoresis cassette for conducting gel electrophoresis separations (abstract) wherein an ultrasonic welding joint is made in a sealing manner so that the sample cannot leak out, but also weak enough so that the sealing engagement is releasable, that is, the two plates may be pried apart after the sample is run, breaking the ultrasonic weld seal joint, so that the gel may be removed. The sides of the cassette may also optionally be releasably sealed by ultrasonic welding (col. 3, lns. 50-68).
It would have been obvious to one of ordinary skill in the art to substitute the sealing material of Koji with ultrasonic welding as taught by Lugojan because it was known at the time of the invention that ultrasonic welding can also be used bond electrophoresis plates and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Detroy (US 4,035,377).

Regarding claims 11 and 12, Modified Koji teaches the limitations of instant claim 2. Koji fails to teach the electrophoresis gel cassette further comprises at least 
Detroy teaches a gel electrophoresis cassette for conducting gel electrophoresis separations (abstract) wherein One end of plate 12 (the top as shown in FIG. 1, but the bottom as shown in FIG. 3) has a member 50 which has been milled to have relatively wide regions 52, 10 which are as thick as the plate portion 16, spaced by projections 54, which are as deep as the strip members 18, for accurately spacing the end of the plate 12 from plate 10 when the plates are assembled for receiving the gel (col. 7, lns. 7-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cassette of Koji to include one protrusion which is disposed at an appropriate position on a bottom or top portion of the first surface of the first plate or the second plate for connecting the first plate and the second plate so as to maintain the electrophoresis gel accommodating space as taught by Detroy with a reasonable expectation of success of maintain the gel space between the two plates as taught by Detroy. 




Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Bulloch et al. (US 2017/0153204).

Regarding claim 13, Modified Koji teaches the limitations of instant claim 2. Koji teaches that there is no particular limitation on the material of the insulating substrates 2 and 3 and that examples include a resin plate, a resin film and glass and therefore Koji fails to teach the first plate and the second plate are made from plastic. 
Bulloch teaches an electrophoresis slab gel cassette (abstract) that comprises plates 11 and 12 (Fig. 1) that may be made of glass or clear plastic (para. [0049]). 
It would have been obvious to one of ordinary skill int the art before the effective filing date to substitute the material of the plates of Koji to be plastic as taught by Bulloch with a reasonable expectation of success of using the cassette for electrophoersis. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 

Regarding claim 14, Modified Koji teaches the limitations of instant claim 13. Bulloch teaches the plastic is acrylonitrile Butadiene Styrene (ABS), Polycarbonate (PC), or Polyethylene terephthalate (PET) (Bulloch, para. [0049], ABS, PC, PET).

Regarding claim 15, Modified Koji teaches the limitations of instant claim 14. Koji teaches the overlapping part of bottom portion of the electrophoresis gel cassette is cut off by a laser knife (laser cutting method, para. [0019]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Stein et al. (US 5,759,375).

Regarding claim 17, Modified Koji teaches the limitations of instant claim 16. Koji teaches the overlapping part of bottom portion of the electrophoresis gel cassette is cut off by a laser (para. [0019]) and therefore fails to teach diamond knife, a water jet, a saw, a high-speed saw blade, a planer, or a high-speed planer.
Stein teaches miniature disposable slab gel (abstract) comprising a top plate overlying a bottom plate in an opposing spaced apart relationship (col. 3, lns. 9-21). Stein teaches the plates are glass (col. 7, 6-12) and that the top plate is scored to (col. 8, lns. 19-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute using a laser as taught by Koji with the diamond stylus as taught by Stein with a reasonable expectation of success of cutting glass. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishida et al. (US 2001/0001686) teaches a laminated glass structure for a display device (abstract). Kishida teaches that a cut plane of glass has very sharp edges and in order to avoid handling danger or in order to prevent the generation of glass chips at processes after cutting, it is also known to chamfer each edge of a glass substrate (para. [0006]).
Leka (US 5,411,657) teaches an electrophoresis cassette with grooves forming at the bottom portion of the cassette a tab which can be easily broken off to expose the gel medium within the gap (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699